280 F.2d 799
H. S. NIDY, Appellant,v.H. G. COCHRAN, Jr., Director of Division of Corrections, States of Florida, Appellee.
No. 18182.
United States Court of Appeals Fifth Circuit.
July 19, 1960.

Dorothy R. Cowen, New Orleans, La., for appellant.
B. Clarke Nichols, Asst. Atty. Gen., Richard W. Ervin, Atty. Gen., for appellee.
Before CAMERON, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
It appearing that the appellant has been discharged from the custody of the appellee, and that there are no further charges pending against him in connection with the legal proceedings under which he was being held in custody by the appellee, all matters sought to be presented by this appeal are moot, Parker v. Ellis, 362 U.S. 574, 80 S. Ct. 909, 4 L. Ed. 2d 963.


2
It is therefore ordered that this case be remanded to the district court with directions to vacate its order and dismiss the application.